Citation Nr: 0828892	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-35 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability and, if so, whether the reopened claim should 
be granted.

3.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issues of entitlement to service connection for a back 
disability and entitlement to a disability rating higher than 
30 percent for PTSD are addressed in the REMAND that follows 
the order section of this decision.


FINDINGS OF FACT

1.  The veteran does not have a disability of either hip.

2.  In an unappealed August 2002 rating decision, service 
connection for a back disability was denied.

3.  The evidence associated with the claims file subsequent 
to the August 2002 rating decision relates to an 
unestablished fact necessary to substantiate the claim; is 
not cumulative or redundant of the evidence previously of 
record; and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  Bilateral hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, the Court has held that because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by the 
VCAA, it is necessary for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that veteran was provided with the notice 
required under the VCAA by letter mailed in January 2005.  
That letter also informed him of the definitions of the terms 
"new" and "material" and explained the reason for the 
previous denial of his claim for service connection for a 
back disability.  The veteran was provided with notice 
regarding the disability-rating and effective-date elements 
of his claims by letter mailed in February 2007.

Although complete notice was not provided until after the 
initial adjudication of the claims, the Board has determined 
that there is no prejudice to the appellant in proceeding 
with the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has reopened the claim 
for service connection for a back disability.  In addition, 
the Board has determined that service connection is not 
warranted for a disability of either hip.  Consequently, no 
effective date or disability rating will be assigned, and the 
failure to provide earlier notice with respect to those 
elements of the claims is no more than harmless error.  
Moreover, following the provision of the required notice and 
the completion of all indicated development of the record, 
the RO readjudicated the veteran's claims.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim for service 
connection for a bilateral hip disability.  In general, an 
examination or opinion is necessary if there is: (1) 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an injury or 
disease occurred in service; (3) an indication that the 
claimed disability or symptoms may be associated with the 
established in-service injury or disease or with another 
service-connected disability; and (4) insufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4); see also, McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Here, however, there is no medical 
evidence showing that the veteran currently has a hip 
disability or that there was an injury or disease in service 
that involved either of his hips, and the evidence of record 
is sufficient for the Board to decide the claim.  
Accordingly, the Board has determined that a VA examination 
is not warranted.

The record reflects that the veteran's service treatment 
records, VA treatment records, and Social Security 
Administration (SSA) records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his hip 
claim.  The Board also is unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

I.  Service Connection Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  Service connection can 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
bilateral hip disability because it is related to service.  
Specifically, he maintains that his hips were injured in 
service when he loaded artillery onto a tank.

Service treatment records reflect no complaints or treatment 
related to either of the veteran's hips.  His lower 
extremities and musculoskeletal system were clinically 
evaluated as normal in a report of medical examination 
prepared in July 1970, immediately prior to his release from 
active duty.  Reports of medical examinations prepared during 
the veteran's reserve service in June 1973 and September 1977 
contain similar findings, and contemporaneous reports of 
medical history reflect no complaints concerning his hips.  

The post-service medical evidence of record shows that the 
veteran does not currently have a hip disability.  Although 
the veteran complained of hip pain when he was seen by VA on 
an outpatient basis in July 2003, September 2003, March 2004, 
and November 2004, these complaints were made in connection 
with his back disability.  No disability of either hip was 
diagnosed.

In sum, the record does not show that the veteran has a 
current disability of either hip.  The Board acknowledges the 
veteran's complaints of hip pain and notes that he is 
competent to report the presence of such observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, pain alone, without a diagnosis of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
see also, Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, his claim for service connection must be denied.

II.  Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Initially, the Board notes that the RO reopened the claim for 
service connection for a back disability and adjudicated the 
claim on the merits in September 2005.  However, the Board 
must determine this issue on its own because the reopening of 
a claim is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Service connection for a back disability first was denied in 
an unappealed rating decision of November 1982.  The claim 
again was denied in an unappealed rating decision of August 
2002.  In that decision, the last final denial of the claim, 
the RO determined that there was no medical evidence of a 
current back disability.

The pertinent evidence of record in August 2002 included the 
veteran's service treatment records, which showed that his 
spine was clinically evaluated as normal in July 1970, 
immediately prior to his release from active duty.  In a June 
1973 report of medical history prepared during reserve 
service, the veteran indicated a history of recurrent back 
pain which was described as pain on strain.  However, his 
spine was clinically evaluated as normal in an accompanying 
report of medical examination.  His spine again was evaluated 
as normal in a September 1977 report of medical examination, 
and he denied a history of back pain in a contemporaneous 
report of medical history.

The pertinent evidence of record in August 2002 also included 
VA outpatient treatment records dated in October 1996 and 
December 1996 and the report of a January 2002 VA mental 
disorders examination.  The October 1996 treatment record 
notes that the veteran's back had normal curvature and 
mobility and that there was no pain or tenderness.  The 
December 1996 treatment record reflects that the veteran was 
taking medication for lower back pain.  According to the 
January 2002 VA examination report, the veteran stated that 
he had a back problem.  None of these records, however, 
contained a diagnosis of a back disability or related a back 
disability to service.

The pertinent evidence received since the August 2002 denial 
consists of VA outpatient treatment records dated from 2002 
to 2004; a December 2003 statement from the veteran's co-
worker; SSA records dated in 2004; and a statement included 
in the veteran's October 2005 substantive appeal.

An October 2002 VA treatment record notes the veteran's 
report of a 20-year history of low back pain, and a March 
2003 treatment record contains a diagnostic assessment of 
degenerative joint disease of the lumbar spine.  Imaging 
studies dated in November 2002, August 2003, and June 2004 
reveal degenerative changes and lumbar stenosis in the spine.  
In his December 2003 statement, the veteran's co-worker 
indicated that he has heard the veteran complain about back 
pain.  The SSA records show that the veteran has been 
considered disabled because of his back disability since 
January 2004.  Finally, in the October 2005 substantive 
appeal, the veteran contends that his back was injured when 
he loaded artillery onto a tank as a cannoneer during active 
duty.

The medical evidence showing that the veteran currently has a 
chronic back disability is new because the presence of such 
disability was not established by the evidence previously of 
record.  Moreover, when considered in light of the service 
treatment records documenting complaints of back pain in June 
1973 and the veteran's contention regarding the onset of his 
back disability, the Board finds that the new evidence is 
sufficient to establish a reasonable possibility of 
substantiating the claim. Accordingly, new and material 
evidence has been presented to reopen the claim for service 
connection for a back disability.




ORDER

Entitlement to service connection for bilateral hip 
disability is denied.

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a back 
disability is granted.


REMAND

The veteran contends that he is entitled to an increased 
disability rating for PTSD.  In February 2007, the veteran's 
representative stated that his condition has continued to 
deteriorate.

The record reflects that the most recent VA examination to 
determine the degree of severity of the veteran's PTSD was 
performed in July 2004.  Since the veteran's representative 
contends that the disability has worsened since the last VA 
examination, the Board finds that a new VA examination is 
necessary in order to decide his claim.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, the 
Board notes that the most recent VA outpatient treatment 
records associated with the claims files are dated in January 
2005.  The veteran's most recent VA outpatient treatment 
records should be obtained since they may contain information 
concerning his current level of disability.  38 C.F.R. 
§ 3.159(c)(2).

The veteran also contends that service connection for a back 
disability is warranted because it originated in service.  
Specifically, the veteran maintains that he injured his back 
while loading tanks as a cannoneer in an artillery unit.  

The record confirms that the veteran served in an artillery 
unit and reflects complaints of back pain beginning in June 
1973.  The record also confirms that the veteran currently 
has a back disability.  Accordingly, the Board has determined 
that a VA examination to determine the nature and etiology of 
the veteran's back disability is required.  See 38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or evaluation of the 
veteran's PTSD, including VA outpatient 
treatment records for the period since 
January 2005.  If it is unable to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence.

2.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service-
connected PTSD.  The claims folders must 
be made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD and 
should provide an opinion concerning the 
current degree of social and 
occupational impairment resulting from 
it.  The examiner should distinguish the 
manifestations of any non service-
connected disorders from those of the 
service-connected PTSD.  In addition, 
the examiner should provide a global 
assessment of functioning (GAF) score 
based solely on the veteran's PTSD and 
explain the significance of the score 
assigned.

3.  The veteran also should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current back 
disorder.  The claims folders must be 
made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion with 
respect to any currently present back 
disorder as to whether there is a 50 
percent or better probability that the 
disorder originated during active duty or 
is otherwise etiologically related to 
active duty.  The rationale for all 
opinions expressed must also be provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for an 
increased disability rating for PTSD and 
his claim for service connection for a 
back disability based on a de novo review 
of the record.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


